Citation Nr: 1116198	
Decision Date: 04/26/11    Archive Date: 05/05/11

DOCKET NO.  09-36 310	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for a left foot disability.

3.  Entitlement to service connection for bilateral shoulder disability.

4.  Entitlement to service connection for bilateral knee disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The Veteran served on active duty from November 2001 to April 2006.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision from the Nashville, Tennessee, Department of Veterans Affairs (VA) Regional Office (RO). 

The Veteran testified at a hearing at the RO before the undersigned in March 2011.  A transcript of the proceeding is of record. 

The issues of entitlement to service connection for a left foot disability, bilateral shoulder disability, and bilateral knee disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. 


FINDING OF FACT

There is no evidence against a finding that tinnitus began in service.


CONCLUSION OF LAW

The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2000 & Supp. 2010); 38 C.F.R. § 3.303 (2010).



REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110.

The Veteran's states that his ears began ringing during service and have been ringing ever since.  Service treatment records are silent with regard to complaints, findings, or treatment associated with tinnitus. 

A private physician stated that the Veteran was examined in January 2009 and that his tinnitus may be related to service.  A VA audiological examination was conducted in August 2010.  The examiner said that the Veteran's tinnitus was not related to hearing loss as he did not have hearing loss and that he could not provide an opinion regarding the etiology of tinnitus without resorting to speculation.

The Veteran was a radar maintainer operator in service and worked around artillery and generators.  Exposure to acoustic trauma in service is conceded.  The Veteran is competent to report a ringing in his ears since service, and there is no evidence to the contrary.  Therefore, service connection for tinnitus is warranted.  

Given the favorable decision on this issue, any error with respect to notice and assistance provided to the Veteran is not prejudicial and will not be discussed.


ORDER

Service connection for tinnitus is granted.





REMAND

The Veteran is a Persian Gulf War veteran.  Under the provisions of specific legislation enacted to assist veterans of the Persian Gulf War, service connection may be established for a qualifying chronic disability resulting from an undiagnosed illness which became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War or to a degree of 10 percent or more during the presumptive period.  See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1)(i) (2009).

Under 38 C.F.R. § 3.317(a)(2)(i), the term 'qualifying chronic disability' means a chronic disability resulting from any of the following (or any combination of any of the following): (A) an undiagnosed illness; (B) a medically unexplained chronic multisymptom illness (such as chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome) that is defined by a cluster of signs or symptoms; (C) any diagnosed illness that the Secretary determines in regulations prescribed under subsection (d) warrants a presumption of service-connection. See 38 C.F.R. § 3.317(a)(2)(i).

Among the requirements for service connection for a disability due to undiagnosed illness is that such disability, by history, physical examination, and laboratory tests, cannot be attributed to any known clinical diagnosis.  38 C.F.R. § 3.317(a)(1)(ii).  There must be no affirmative evidence that relates the undiagnosed illness to a cause other than being in the Southwest Asia theater of operations during the Persian Gulf War.  See 38 C.F.R. § 3.317(c).  If signs or symptoms have been attributed to a known clinical diagnosis in the particular case being considered, service connection may not be provided under the specific provisions pertaining to Persian Gulf veterans.  See VAOPGCPREC 8-98 at paras 4-5 (Aug. 3, 1998).

In addition, there must be objective indications of a chronic disability resulting from an illness or combination of illnesses manifested by one or more signs or symptoms such as fatigue, signs or symptoms involving the skin, headache, muscle pain, joint pain, neurological signs or symptoms, neuropsychological signs or symptoms, signs or symptoms involving the respiratory system (upper or lower), sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss, and menstrual disorders.  See 38 C.F.R. § 3.317(a)(1), (b).  There must be objective signs that are perceptible to an examining physician and other non-medical indicators that are capable of independent verification.  There must be a minimum of a 6-month period of chronicity.  See 38 C.F.R. § 3.317(a)(2), (3).

An examination of the Veteran's left foot, both shoulders, and both knees is needed prior to a resolution of these claims.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a Gulf War examination, with an emphasis on the left foot, both shoulders, and both knees.  The claims folder must be made available to, and reviewed by, the examiner.  All indicated tests should be performed, and all findings reported in detail.  The examiner should follow the established protocol for undiagnosed illness examinations.  The examiner is specifically to state whether the Veteran has a current/recurrent joint condition pertaining to the left foot, both shoulders, and both knees.  If so, the examiner must opine as to whether it is less likely than not (less than a 50 percent probability) or at least as likely as not (50 percent probability or greater) that any disorder is related to active military service, to include but not limited to the Veteran's report of left foot pain in service, and shoulder problems on predischarge examination in March 2006.  A complete rationale for each opinion must be provided.

2.  Then readjudicate the claims.  If any claim continues to be denied, send the Veteran and his representative a supplemental statement of the case and give them time to respond. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).







______________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


